Citation Nr: 1550352	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  09-20 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1992 to February 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the above Department of Veterans' Affairs (VA) Regional Office (RO). 

The claim of a TDIU was not originally adjudicated by the RO in its June 2008 decision, but found implied in the Veteran's increased rating claim for a service-connected back disability as reasonably raised by the record in the Board's post-remand September 2014 decision.  See Rice v. Shinseki, 22 Vet. App. 447.  The Veteran has made statements on the record that he has been unable to maintain employment due to his back condition and submitted documentation from previous employers terminating him for being unable to perform the duties of the job.  The Veteran past employment involved work as a mechanic. 

In finding an implied TDIU, the Board remanded the issue to the RO to notify the Veteran of what he needed to prove a TDIU claim, provide him with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and to obtain another VA examination report with an opinion as to the Veteran's functional ability to maintain substantial gainful employment.  
Unfortunately, the RO failed to complete the Board's remand directives before the appeal was transferred to the Board in May 2015.  Accordingly, a remand is required to correct the deficiencies. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2014, the Board issued a remand regarding the implied TDIU claim found on the record.  Specifically, the Board requested that the AOJ undertake additional development to provide the Veteran notice as to what is required in a TDIU claim as well as obtain additional medical documentation.  The AOJ did not substantially complete the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

1.  Duty to Notify

The Board ordered the AOJ to provide the Veteran with appropriate notice as to how he can substantiate a TDIU claim including the submission of lay or medical evidence not previously provided.  The Board also ordered the AOJ to provide the Veteran a copy of VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) to complete and return to the AOJ.  In November 2014, without any prompting from the RO, the Veteran submitted a completed VA Form 21-8940 to the AOJ.  The RO did not provide the Veteran with the requisite notice for TDIU claims as directed in the September 2014 remand.  

2.  VA Examination and Opinion

The Board also requested that the RO obtain a VA examination with opinion to determine the effects of the Veteran's service-connected disabilities on his ability to obtain and maintain substantial gainful employment consistent with his education and occupational experience.  Unfortunately, the RO never scheduled the Veteran for an examination. 

Although not directed, the Board notes that the last treatment records obtained by VA were a March 2013 VA back examination and  a June 2013 progress note from Centerpoint Pain Management Center regarding an lumbosacral epidural.  Since the claim is being remanded, the treatment records, private and VA, must be updated prior to the adjudication of the claim. 


3.  Initial Adjudication of the TDIU Claim

The Board reviewed the AOJ's April 2015 rating decision discussing the Board's decision to increase the rating for the service-connected back disability from 20 percent to 40 percent effective January 11, 2012 as well as a grant of service connection for left lower extremity radiculopathy with a 10 percent rating effective April 9, 2012.  Unfortunately, the AOJ made no finding as to the TDIU claim, as ordered.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter satisfying the duty to notify provisions with respect to his claim of entitlement to TDIU.  Ask that he identify any private treatment he has received for his service-connected disabilities and complete authorization forms allowing VA to request those records.  If he does so, the RO should request the identified private treatment records, and inform the Veteran if any records are not received.

2.  Update the Veteran's treatment record including VA treatment notes since March 7, 2013, from Kansas City VAMC and any associated clinics.

3.  Provide the Veteran with a VA examination to determine the functional impairment(s) caused solely by the service-connected disabilities and their impact on the Veteran's ability to obtain and maintain employment consistent with his education and occupational experience. 

Based on a review of the evidence of record, the results of the clinical examination and with consideration of the Veteran's statements, the examiner must provide an opinion as to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities acting alone or in combination cause functional impairments which would preclude him from securing and following substantially gainful employment consistent with his education and occupational experience?

This opinion must be provided without consideration of his nonservice-connected disabilities or age.  A complete rationale for all opinions must be provided. 

4.  After the above actions have been completed, the AOJ must adjudicate the TDIU claim.  If the RO finds that the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a), but his service-connected disabilities prevent him from following a substantially gainful occupation, it must refer the appeal to the Director of Compensation Service for extraschedular consideration of entitlement to a TDIU.  Thereafter, the RO must implement the determinations of the Director, Compensation and Pension Service, if warranted. 

5.  If the benefit on appeal remains denied, the Veteran must be provided a supplemental statement of the case and an appropriate time for him and his representative to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




